DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification should be amended to include the current status of the applications recited therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 9, the term “includes a third chamber” renders the claim indefinite in that no first or second chamber is previously recited making the claim unclear as to exactly how many or where the chambers are located or required.
2) In claim 11, the term “the molten metal pump” lacks antecedent basis, rendering the scope of the claim indefinite.
3) In claim 13, the term the “first dividing wall” lacks antecedent basis, rendering the scope of the claim indefinite.
4) In claim 17, the term “a second metal pump” renders the scope of the claim indefinite in that no first metal pump is previously recited, rendering the scope of the claim indefinite in that it is not clear exactly how many pumps are required by the claim.
5) In claim 20, there is no description as to how or in what manner the recited molten metal pump is related to the rest of the apparatus claimed by claim 1, from which this claim depends rendering the scope of the claim indefinite as to the actual required arrangement of the claimed components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,358,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘216 patent fall within the scope of the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-12, 14, 15 and 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,337,746 to Cooper (Cooper). Cooper teaches a system which could be employed for melting aluminum including a vessel (1) holding molten aluminum having a first side with a first side height (18A) a raised surface (20) upon which metal could be melted comprising a ceramic (silicon carbide or other ceramics, col. 2 lines 12-27) having a first end juxtaposed to the vessel and a second end opposite the first end, with sidewalls to contain any molten metal and a device (pump 22) to move molten metal out of the vessel and on to the raised surface thereby showing all aspects of claim 1, since the apparatus of Cooper could, if desired be operated in the recited manner, and it has been held that where the prior art apparatus could be operated in a claimed manner, then the actual manner or method of operation of an apparatus cannot be relied upon to fairly further distinguish claims to an apparatus itself. See MPEP 2114.
With respect to claim 2, the surface (20) of Cooper could accommodate an arm of some type, thereby meeting this claim limitation.
With respect to claims 6-8, Cooper includes a first (12) and second (18) chamber with a dividing wall (14) therebetween and a pump (22) in the first chamber.
With respect to claims 9, 10, 17 and 18, Cooper allows for a third chamber and additional pumps or degassers (see col. 8 line 64 to col. 9 line 20 for example).
With respect to claim 11, the pump of Cooper may be a gas release pump or a circulation pump or a transfer pump (see col. 5 lines 20-38 for example).
With respect to claim 12, the pump includes a housing and is located within the opening (less than 6 inches from the opening) see figure 1 for example.
With respect to claim 14, the surface may be of silicon carbide (see col. 2 lines 12-27 for example).
Wit respect to claim 15, Cooper includes a second dividing wall (18A).
With respect to claims 20 and 21, Cooper may include a transfer pump of the recited structure and location.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, as applied to claim 1 above, further in view of either of US 2013/0334744 to Tremblay et al (Tremblay et al or US 2003/0201583 to Kilgensmith et al (Kilgensmith et al). As applied to claim 1 above, Cooper shows all aspects of the above claims except the inclusion of a ceramic grate or filter at the second end of the raised surface. Each of Tremblay et al and Kilgensmitrh et al in the figures for example, show that at the time the invention was filed, it was known to include a ceramic grate or filter at the end of a launder structure (which comprises an end of the raised structure of Cooper) in order to ensure delivery of a clean melt to downstream vessels or molds. Because the delivery of a clean melt product would also be desirable in the system of Cooper, motivation to include a ceramic grate structure as shown by each of Tremblay et al or Kilgensmith et al in the system of Cooper would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper. As applied to claim1 above, Cooper shows all aspects of the above claims except the use of bracket to attach the pump to the vessel, although Cooper does state that the pump should be attached in some manner to the vessel (see col. 8 lines 15-30 for example). Brackets are noted to be old and well known attachment means for securing components to each other, and motivation to employ a bracket for securing the molten metal pump in a desired location within the system of Cooper, where such a securement would be required, would have been a modification obvious to one of ordinary skill the art at the time the invention was filed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Instant claims 3 and 4 contain allowable subject matter, should the instant rejection under obviousness type double patenting be overcome, in that none of the cited or applied prior art show or fairly suggest a system for melting aluminum with a raised surface and including an arm to be lowered and pulled across the raised surface.

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk